DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the applicant’s amendment filed February 7, 2022. Claim 12 has been withdrawn.  Claims 1-11 and 13 are currently pending and have been examined.
Applicant’s election without traverse of Group I, claims 1-11 and 13, in the reply filed on February 7, 2022 is acknowledged.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .  

Claim 13 can be infringed by mere possession of the computer program product bearing the recited instructions without executing any of these instructions.  Note the recitation of “instructions executable on a computer, which, when executed on a computer, cause the computer to carry out the method of claim 1” is part of a functional language recitation describing the capability of the instructions, not a recitation of actual execution resulting in active method steps.  Since no active steps are recited, claim 1, drawn to the method, would not be infringed by the mere possession of the medium that would infringe claim 13.  As a result claim 13 in improper dependent form.


Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvill et al (US 2013/0173415 A1).

Regarding claims 1 and 13, Harvill discloses method for preparing offer and/or order data of an object to be individualized, comprising:
        providing a purchasing system having a user interface, an inventory management system, and a data interface between the purchasing system and the inventory management system in a computer system (Harvill: Figure 1b - user interface 109a, persistant design data (inventory management system), persistant manufacturing data (purchasing system));
providing individualization data for individualizing the object in a storage unit of the computer system (Harvill: Figure 1b - persistant design data);
receiving a first user input comprising object selection data of the object to be individualized via the user interface (Harvill: paragraph [0052] - FIG. 6 illustrates an example of further details of user interface of the product customization system. As shown, for each design area of the product (selected by a drop down menu 142 shown in 
receiving a further user input comprising at least one selected selection position for individualization data on the object to be individualized (Harvill: paragraph [0054], Figure 10 - FIG. 10 illustrates a customized product design user interface of the product customization system. This portion of the user interface allows the user to reposition the image by clicking and dragging in the design view portion as shown. This option is useful for exact positioning of the image within each design area of the product);
transmitting data via the data interface after at least one of the above- mentioned steps between the purchasing system  and the inventory management system, wherein the data comprise at least the object selection data, the at least one selected selection position, a data set of object data of the object to be individualized, wherein the object data define object components and at least two selection positions for the individualization data on an object, object configuration data, which are based on the at least one selected selection position, the object data, and the individualization data, and/or price data based on the object configuration data (Harvill: Figure 1b);
generating offer and/or order data for the object to be individualized from the price data and the object configuration data by means of the inventory management system (Harvill: Figure 15 - add to cart).

Regarding claim 2, Harvill discloses all of the limitations as noted above in claim 1.  Harvill further discloses before the reception of the first user input: displaying a digital representation of object to be individualized via the user interface; and selecting one of the objects to be individualized by a user to generate the object selection data (Harvill: Figure 6 - your design is currently empty.  Add images or text by clicking one of the buttons above).  

Regarding claim 3, Harvill discloses all of the limitations as noted above in claim 1.  Harvill further discloses after the reception of a first user input, the object selection data are transmitted from the purchasing system to the inventory management system, wherein the inventory management system comprises a database, which comprises object data for a plurality of objects; preparing the data set from the object data based on the object selection data by means of the inventory management system; wherein the data set is transmitted from the inventory management system to the purchasing system (Harvill: Figure 1b - flow of assets/data).  

Regarding claim 4, Harvill discloses all of the limitations as noted above in claim 1.  Harvill further discloses before the reception of the further user input: generating a digital representation from the object data of the data set and projecting a symbol based on the individualization data at an arbitrary selection position (Harvill: Figure 10, paragraph [0054] - FIG. 10 illustrates a customized product design user interface of the product customization system. This portion of the user interface allows the user to reposition the image by clicking and dragging in the design view portion as shown. This option is useful for exact positioning of the image within each design area of the product).  

Regarding claim 5, Harvill discloses all of the limitations as noted above in claim 3.  Harvill further discloses characterized in that the projection of a symbol comprises the following substep: preparing a representation of the symbol, which is adapted to the selection position (Harvill: Figure 10, paragraph [0054] - FIG. 10 illustrates a customized product design user interface of the product customization system. This portion of the user interface allows the user to reposition the image by clicking and dragging in the design view portion as shown. This option is useful for exact positioning of the image within each design area of the product).  

Regarding claim 6, Harvill discloses all of the limitations as noted above in claim 2.  Harvill further discloses characterized in that the digital representation comprises at least two representation levels, wherein one of the at least two representation levels comprises a first partial representation of the object and a further of the at least two representation levels comprises at least one further partial representation of the object (Harvill: Figure 7).  

Regarding claim 7, Harvill discloses all of the limitations as noted above in claim 1.  Harvill further discloses after the reception of the further user input: preparing the object configuration data from the object data of the data set, the at least one selected selection position, and the individualization data by means of the purchasing system; determining price data based on the object configuration data by means of the purchasing system; and wherein the price data and the object configuration data are transmitted from the purchasing system to the inventory management system (Harvill: Figure 2 - 137f - price).  

Regarding claim 8, Harvill discloses all of the limitations as noted above in claim 1.  Harvill further discloses the user interface is a web browser (Harvill: Figure 2).  

Regarding claim 9, Harvill discloses all of the limitations as noted above in claim 1.  Harvill further discloses wherein the object data define a manufacturing method, which is linked to at least a part of the object data (Harvill: Figure 1b - product manufacturing description).  

Regarding claim 10, Harvill discloses all of the limitations as noted above in claim 1.  Harvill further discloses before the determination of price data based on the object configuration data by means of the purchasing system: - displaying the object configuration data and the price data via the user interface (Harvill: Figure 2, paragraph [0047] - The user interface further comprises a product options tab 137 (a Keds Shoe option tab because the product in the example is a Keds shoe) that allows the user to .  

Regarding claim 11, Harvill discloses all of the limitations as noted above in claim 1.  Harvill further discloses the object data comprise object component data, printing positions, which define the selection positions, and comprise combination data, wherein the combination data define rules for the combination of object component data and selection positions (Harvill: Figure 1b, paragraph [0036] - The flow of assets/data in the user product renderer portion are now described in more detail. In particular, the manufacture portion 109d as shown in FIG. 1B may manufacture a reference product with printed marker pattern, and color-marked pattern regions using the same pattern and manufacturing techniques that will be used for the finished product which are forwarded to the reflectance portion 109e).  






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PTO-892 Reference U discloses allowing customer to design their merchandise.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625